Citation Nr: 0514410	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as a result of herbicide (Agent Orange) 
exposure.  

2.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  His DD Form 214 indicates that his military occupation 
specialty was as a stock clerk and that he served aboard the 
USS Coral Sea.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and there is no 
credible evidence showing he ever had duty or visitation in 
Vietnam.  

2.  There is no competent evidence of actual exposure to 
herbicides during service.  

3.  There is no medical evidence linking the veteran's 
current diabetes mellitus to his active military service.  

4.  The veteran's diabetic retinopathy, hypertension, and 
coronary artery disease were first shown many years after 
service, and are not related to any incident of military 
service; these conditions are not the result of a service-
connected disorder.  

CONCLUSIONS OF LAW

1.  The veteran did not incur diabetes mellitus as a result 
of his military service, nor can this condition be presumed 
as incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116,1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

2.  The veteran does not have diabetic retinopathy as a 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2004).  

3.  The veteran does not have hypertension as a result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2004).  

4.  The veteran does not have coronary artery disease as a 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In statements, the veteran claimed that he is entitled to 
service connection for diabetes mellitus based on exposure to 
herbicides during service.  His diabetic retinopathy, 
hypertension, and coronary artery disease are secondary to 
his diabetes.  He does not claim that any of these conditions 
was diagnosed during service.  He alleges, however, that 
while he was aboard the USS Coral Sea in 1965 he was in close 
proximity to the shores of Vietnam.  He breathed the air 
which included exposure to herbicides.  He believes that he 
was about 50 to 70 miles off the shore of South Vietnam at 
the time, but he does not know the location where he set foot 
on land.  He reports that he worked on board with drums of 
"some type of chemical" which might have contained 
herbicides.  

Service connection may be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  The laws and regulations pertaining 
to Agent Orange exposure provide for a presumption of service 
connection due to exposure to herbicide agents for veterans 
who have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  A disease 
associated with exposure to certain herbicide agents listed 
in 38 C.F.R. § 3.309(e) will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  Diabetes Mellitus, Type II, is 
included on this list.  No other condition other than ones 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The initial question that must be answered is whether the 
veteran had service in Vietnam sufficient to raise the 
presumption of exposure to Agent Orange.  He served aboard 
the USS Coral Sea.  Military documents of record reflect that 
the entered Subic Bay in the Philippines and departed on 
March 15, 1965, to an assigned operations area in the Western 
Pacific to launch an air strike against North Vietnam.  The 
ship returned to Subic Bay on April 18, 1965, leaving there 
on April 23, 1965, and arriving in Hong Kong on April 25, 
1965.  On May 29, 1965, the ship again arrived in Subic Bay.  
From there, it arrived in Yokosuka, Japan, on June 5, 1965.  
On June 13, 1965, the ship steamed to Okinawa and stayed 
there until June 18, 1965, when it departed enroute to Subic 
Bay to reload ammunition.  On June 20, 1965, the ship again 
arrived in Subic Bay, and on June 23, 1965, it departed to 
continue operations in the South China Sea as a combatant 
unit.  On July 25, 1965, the ship moored at Cubi Point Naval 
Air Station in the Philippines for 10 days of upkeep.  On 
August 4, 1965, the Coral Sea again departed Subic Bay and 
steamed for the ship's second in-port period in Hong Kong.  
The ship was in Subic Bay from September 12, 1965 through 
September 20, 1965, when it steamed out to continue 
operations off the coast of Vietnam.  The ship's history 
indicates that the vessel was again in Subic Bay in October 
before departing on the 17th of that month for California.  
She arrived on November 1, 1965, and later that month, she 
arrived at the San Francisco Naval Shipyard.  

The veteran does not contend that his military service 
included actual duty in Vietnam.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  An opinion of the General Counsel for VA 
held that service on a deep-water naval vessel off the shores 
of Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines 
the Vietnam era as the period beginning on February 28, 1961, 
and ending on May 7, 1975, and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 
(July 23, 1997).  A veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam to have qualifying 
service.  Id.

More recently, VA reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for purposes 
of presumptive service connection for Agent Orange diseases 
including diabetes.  See comments section in Federal Register 
announcement of final rule adding diabetes to the list of 
Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 
2001).

Subsequently, the veteran, in testimony in November 2003, 
stated that he recently remembered that he did go with a 
landing party to Vietnam on one occasion some time between 
March and June 1965.  However, the veteran stated that he did 
not know the specifics of the mission, but that they picked 
up some mail.  He further testified that this landing party 
was during a period of time when a high ranking South 
Vietnamese dignitary was on the ship. There are no official 
documents showing that the veteran ever spent time in the 
country of Vietnam.  

While his assertions have been considered, to include that he 
went ashore on one occasion during service to retrieve mail, 
the Board finds the appellant's allegations, standing alone, 
are insufficient to raise the presumption of Agent Orange 
exposure.  His allegations and reported history are simply 
not credible.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this case, the "inherent characteristics" of 
the veteran's statements are inconsistent.  When filing his 
claim, he never reported that he went ashore during service.  
After his claim was initially denied by the RO (see initial 
rating decision in December 2002) which pointed out that 
there was no evidence that the veteran disembarked or that he 
was ever "in country," the veteran included the allegation 
that he once went ashore.  Moreover, in reviewing the ships 
logs of the USS Coral Sea for the period in which the veteran 
stated he went ashore sometime between March 1965 and June 
1965, the ships logs indicate that the only time they were in 
the waters near Vietnam was in March 1965 and that time they 
were participating in the launch of an air strike against 
North Vietnam.  At this time, the ships log indicates they 
were off the coast of North Vietnam.  The Board finds it 
unlikely that the veteran participated in a landing party to 
North Vietnam.  For the remainder of the April 1965 to June 
1965 period, the USS Coral Sea was in Subic Bay 
(Philippines), Hong Kong, and Japan.  Therefore, the 
veteran's description of how and whether he stepped foot in 
Vietnam is not convincing, and, in some cases, refuted by 
other evidence.

Because of the contradiction by official records, and 
inherent incredibility of his statements, and the lack of any 
corroborating evidence, the Board finds that the veteran did 
not serve in Vietnam nor ever visit that country while 
serving in the waters off Vietnam, and the presumption of 
Agent Orange exposure is not raised.  There is also no 
evidence of actual exposure to Agent Orange in this case.  
The service documents do not indicate that any herbicide was 
ever aboard the USS Coral Sea so exposure to exfoliants in 
that manner is also not conceded.  

However, the United States Court of Appeals for the Federal 
Circuit has held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  That is because the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
direct service connection with proof of actual direct 
causation (proof that exposure during service caused the 
disease that appeared years later).  Id.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran's service medical records do not show diagnosis 
of diabetes mellitus, nor does he allege such a diagnosis was 
ever rendered during service.  According to the veteran's 
testimony and evidence in the record, diabetes was first 
diagnosed in 1983, approximately 17 years after service.  On 
a private treatment record dated in 2002 which refers to the 
veteran's medical history, it is noted that the veteran's 
diabetes mellitus and hypertension had been present for 10 
years.  He has not stated a medical professional has ever 
told him his diabetes is related to disease or injury 
incurred during military service.  It is his argument that 
this condition is the result of herbicide exposure, but that 
claim has been discussed and denied above.  As his service 
medical records do not show treatment or diagnosis of this 
condition during service or for many years thereafter, and as 
no medical professional has ever concluded that this disorder 
is of service origin, the claim is denied on a direct basis.  

In sum, although diabetes mellitus may be presumptively 
service connected if there is evidence of Agent Orange 
exposure during service, there is no such evidence in this 
case, and no medical evidence relating the post-service 
diagnosis of diabetes mellitus to service.  For these 
reasons, the Board finds as fact that the veteran's diabetes 
mellitus was not caused by an in-service disease or injury, 
to include exposure to herbicides.  

The veteran's contentions as to etiology of these conditions 
have been considered, and it is noted that he is competent as 
a lay person to report on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  

Secondary claims

The veteran claims that he has diabetic retinopathy, 
hypertension, and coronary artery disease, all as secondary 
to diabetes mellitus.  The medical records show post service 
diagnoses of these conditions.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a).  

In this case, service connection has not been granted for the 
condition the veteran claims has caused these conditions - 
the diabetes mellitus.  His claims for secondary service 
connection are therefore without legal merit and must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).

The Board notes the veteran has never claimed any of these 
conditions were directly incurred in or related to military 
service.  It has been his assertion that these conditions are 
associated with his diabetes mellitus which he claims is the 
result of herbicide exposure.  

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in October 2002, prior to the denial of service connection 
for diabetes mellitus, diabetic retinopathy, hypertension, 
and coronary artery disease.  Moreover, the March 2003 SOC 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claim.  

The Board notes that the veteran, in January 2005, submitted 
a VA Form 21-4142, authorization to release information to 
the VA listing treatment at several medical centers from 1995 
to 2004, and the veteran's representative, in a December 2004 
letter, advised that the veteran was treated at the El Paso 
VAMC for disabilities claimed.  In view of the veteran's 
contentions that his diabetes is the result of his exposure 
to Agent Orange and that his other claimed disabilities are 
the result of the diabetes and based on the decision set 
forth above, the Board finds no basis to remand this claim 
for the outstanding treatment records.  The Board 
acknowledges that the veteran has a diagnosis of diabetes 
mellitus.  However, the Board determined that the veteran's 
diabetes is not the result of his exposure to Agent Orange, 
which his sole contention as to the etiology of the diabetes.  
Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as a result of herbicide (Agent Orange) exposure, 
is denied.  

Entitlement to service connection for diabetic retinopathy, 
claimed as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus, is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


